--------------------------------------------------------------------------------

Exhibit 10.12

JOINDER TO

 

SECURITIES HOLDERS AGREEMENT

 

AND

 

REGISTRATION RIGHTS AGREEMENT

            In connection with the undersigned's entry into the Stock Purchase
Agreement, dated as of the date hereof (the "Purchase Agreement"), among the
undersigned and Seitel Holdings, Inc., a Delaware corporation ("Company") and
the receipt of the shares of common stock of the Company, par value $0.001 per
share (the "Common Stock") pursuant thereto, the undersigned hereby covenants
and agrees that:

                                 1.         By this instrument I shall be bound
by the terms and conditions of the Securities Holders Agreement, dated as of
January 8, 2007 (the "Securities Holders Agreement"), by and among the Company,
ValueAct Capital Master Fund, L.P. ("ValueAct Capital") and the other management
investors parties thereto, attached hereto as Exhibit A, and agree to be a
"Management Investor" as such term is defined therein, and to be subject to the
rights, duties and obligations of a Management Investor pursuant to the terms of
such agreement.

                                 2.         By this instrument I shall be bound
by the terms and conditions of the Registration Rights Agreement, dated as of
January 8, 2007 (the "Registration Rights Agreement"), by and among the Company,
ValueAct Capital and the other management investors parties thereto, attached
hereto as Exhibit B, and agree to be a "Management Investor" as such term is
defined therein, and to be subject to the rights, duties and obligations of a
Management Investor pursuant to the terms of such agreement.

                                 3.         I have read and understand each of
the provisions of the Securities Holders Agreement and the Registration Rights
Agreement.

                                 4.         I have been afforded the opportunity
to obtain any additional information and to ask questions of, and receive
answers from, authorized representatives of the Company and Seitel, Inc., a
Delaware corporation ("Seitel") concerning the terms and conditions of the
Purchase Agreement, the Securities Holders Agreement, the Registration Rights
Agreement, the Company, Seitel, Inc. or any other relevant matters. 

                                 5.         I have the requisite legal capacity,
right, power and authority (including, if applicable, the due authorization by
all necessary corporate, partnership or limited liability company action) to
enter into this Joinder and to perform my obligations hereunder without the need
for the consent of any other person.

                                 6.         This Joinder has been duly
authorized, executed and delivered and constitutes my valid and binding
obligation enforceable against me in accordance with the terms hereof.

                                 7.         I hereby agree not to Transfer any
interest in my shares of Common Stock, except such transfers as are permitted
pursuant to the Securities Holders Agreement.  I also agree that a notation will
be made in the appropriate transfer records of the Company with respect to the
restrictions on transfer of the shares of Common Stock required under or
pursuant to the Securities Holders Agreement.

                                 8.         I hereby acknowledge that the
certificate(s) representing the shares of Common Stock received by me shall bear
the legend set forth in the Securities Holders Agreement, in addition to any
legends required under applicable federal or state securities laws.

                                 9.         I hereby agree to vote my shares of
Common Stock in accordance with the provisions of the Securities Holders
Agreement.

                               10.       I hereby acknowledge that I have been
offered the opportunity to acquire the  shares of Common Stock set forth below
my signature on the signature page hereto for $389.41966 per share and set forth
below my signature hereto is the number of whole shares I have elected to agree
to acquire pursuant to the Purchase Agreement.

                               11.       I hereby acknowledge that ValueAct
Capital (or ValueAct Capital's designated ValueAct Capital Affiliates) and the
Company have the right to repurchase my shares of Common Stock as provided in
the Securities Holders Agreement.

                               12.       I reside at the address set forth below
the signature line to this Joinder and my telephone number and social security
number or other tax identification number, as applicable, are as set forth below
my signature to this Joinder.

                               13.       Any term or provision of this Joinder
that is invalid or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Joinder or affecting the validity or enforceability of
any of the terms and provisions of this Joinder in any other jurisdiction.

                               14.       This Joinder shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the internal laws of the State of New York, without giving effect to the
principles of conflicts of laws thereof.

                               15.       Capitalized terms used but not
otherwise defined in this Joinder have the meanings assigned to such terms in
the Securities Holders Agreement.

                               16.       I have executed this Joinder and
declare that the information contained herein is current, complete and accurate
and may be relied upon by the Company.

[Signature page follows]

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, we have caused this Joinder to be duly executed as of this
1st day of August, 2007.

                                                                                                                     
MANAGEMENT INVESTORS            

/s/ John E. Jackson                                           

John E. Jackson

 

Address: 62 N. Knightsgate Circle
               The Woodlands, TX  77382

 

Telecopier No.: _____________

Telephone No.: (281) 419-7369

Tax Identification No.: ###-##-####

Purchased Shares of Company Common Stock to be received pursuant to the Purchase
Agreement: -513-

 

 

[Signature page to Joinder to Securities Holders Agreement and Registration
Rights Agreement]

 

--------------------------------------------------------------------------------